Citation Nr: 1039459	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-19 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral flat feet, to 
include as secondary to service-connected bilateral stress 
fractures of the feet.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1969 to December 1970.  Service in the Republic of Vietnam is 
indicated by the record.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim.

Procedural history

In the July 2005 rating decision, the RO granted service 
connection for bilateral stress fractures of the feet.

In January 2005, the RO received the Veteran's claim of 
entitlement to service connection for bilateral flat feet. In the 
July 2005 rating decision, the RO denied entitlement to service 
connection for bilateral flat feet.  The Veteran disagreed with 
the denial of the claim, and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in July 2008.

In April 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for bilateral flat feet.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial in a June 2008 statement of the case (SOC) as well as a 
November 2008 supplemental statement of the case (SSOC).  

In March 2010, the Board again remanded the Veteran's claim of 
entitlement to service connection for bilateral flat feet.  The 
Appeals Management Center (AMC) continued the previous denial in 
an August 2010 SSOC.  The Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim of entitlement to service connection for bilateral flat 
feet, to include as secondary to service- connected stress 
fractures of the feet, must again be remanded for further 
evidentiary development.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).

In compliance with the March 2010 Board remand, the Veteran was 
afforded a VA examination in August 2010.  However, the Board 
finds that the opinion rendered is inadequate.  In so finding, 
the Board notes that the August 2010 examiner conducted an 
interview of the Veteran, reviewed the claims file, and conducted 
a complete physical examination.  After considering the 
foregoing, the examiner stated that he could not resolve the 
issue of whether the Veteran's bilateral flat feet disability was 
caused by his military service or caused or aggravated by his 
service-connected bilateral stress fractures of the feet without 
resort to speculation. Thereafter, the examiner noted that X-rays 
did not provide evidence of sequelae of stress fracture and there 
was evidence of healed stress fractures in views taken from 2005.  
Further, the Veteran's service treatment records showed one time 
that he complained of foot pain and no indication of foot 
problems in his separation examination.  The VA examiner also 
reported that the Veteran did not seek treatment for his foot 
pain in forty years.  Finally, the VA examiner noted the 
Veteran's statement that he did not deny having flat feet prior 
to entering service.  

Before the Board can rely on the examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  
Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  
When the record leaves this issue in doubt, it is the Board's 
duty to remand for further development.  See Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in 
the medical literature depending on the evidence in the record at 
the time of examination.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what 
facts cannot be determined.  For example, it should be clear in 
the examiner's remarks whether it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes.  
See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based 
his conclusion that an opinion would be speculative.  The Board 
observes that the examiner noted that the Veteran had an in-
service complaint of foot pain.  As outlined above, however, 
after stating that any opinion regarding etiology would be 
speculation the examiner also reported that complaints of flat 
feet were not reported in the Veteran's service separation 
examination and that the Veteran did not seek treatment for his 
bilateral flat feet for forty years after discharge from service.  
It is uncertain whether the examiner was attempting to indicate 
that the absence of bilateral flat feet complaints upon 
separation and the length of time following discharge from 
service demonstrate that the Veteran's current bilateral flat 
feet is not related to his military service.  With respect to 
whether the Veteran's flat feet preexisted his military service, 
the examiner did not render a clear opinion as to this issue.  On 
the contrary, he only indicated that the Veteran did not deny 
having flat feet prior to entering active duty.  It is also 
unclear as to the examiner's rationale for his speculative 
opinion whether the Veteran's bilateral flat feet is related to 
his service-connected bilateral stress fractures of the feet.  
Finally, it is uncertain whether additional research or 
consultation would allow for a nonspeculative opinion. 

The Board further adds that the March 2010 remand directed the VA 
examiner to reconcile his medical opinion with that of the June 
2005 VA examiner, who stated in his report that it is less likely 
than not that the Veteran's service-connected stress fractures of 
the feet are related to his current flat feet disability.  
However, there is no indication that this was accomplished.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the 
above stated reasons, and in light of the Court's recent holding 
in Jones regarding the use by examiners of terminology indicating 
that an opinion cannot be provided without resort to speculation, 
the Board finds that the August 2010 opinion is inadequate as 
regards the claim.

The RO should also take the opportunity to obtain all VA 
treatment records from November 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records for the 
Veteran's bilateral flat feet disability 
from the appropriate VA facilities from 
November 2005 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such 
medical records.
2.	After the above is completed and the 
evidence is obtained, to the extent 
available, obtain a supplemental opinion 
from the examiner who conducted the August 
2010 examination.  If the examiner is not 
available, obtain an opinion from another 
appropriate medical professional.  If the 
reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such 
examination should be scheduled.  However, 
the Veteran should not be required to 
report for another examination as a matter 
of course, if it is not found to be 
necessary.  The claims file must be made 
available to and reviewed by the 
reviewer/examiner.

The examiner must provide an opinion, with 
supporting rationale, as to the following:

a)  Whether it is at least as likely 
as not that the Veteran's bilateral 
flat feet disability originated 
during his active service, to include 
in-service trauma to the feet;

b)   Whether it is at least as likely 
as not that the Veteran's bilateral 
flat feet disability is otherwise 
caused or aggravated by his 
currently-service-connected bilateral 
stress fractures of the feet; and 
      
c)  Whether it is at least as likely 
as not that the Veteran's bilateral 
flat feet disability pre-existed 
service, and if so, whether such has 
been aggravated as a result of his 
service-connected bilateral stress 
fractures of the feet or any other 
incident of service.

The examiner should reconcile the opinion 
included in the report by the June 2005 VA 
examiner with his opinion to the extent 
possible.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.	After the above is complete, readjudicate 
the 
Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


